                 Case 4:19-cv-05206-JST Document 45 Filed 12/23/19 Page 1 of 4




 1   KRISTEN L. BOYLES (CSBA # 158450)
     PAULO PALUGOD (NYB # 5047964)
 2   [Admitted Pro Hac Vice]
     EARTHJUSTICE
 3   810 Third Avenue, Suite 610
     Seattle, WA 98104
 4   Ph: (206) 343-7340
     kboyles@earthjustice.org
 5   ppalugod@earthjustice.org

 6   ANDREA A. TREECE (CSBA # 237639)
     EARTHJUSTICE
 7   50 California Street, Suite 500
     San Francisco, CA 94111
 8   Ph: (415) 217-2089
     atreece@earthjustice.org
 9
     Attorneys for Plaintiffs
10   [Additional counsel listed at end]

11                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                   OAKLAND DIVISION

13   CENTER FOR BIOLOGICAL DIVERSITY, et al.,           Case No. 4:19-cv-05206-JST
                           Plaintiffs,
14                                                      Related Cases: No. 4: 19-cv-06013-JST
            v.                                                         No. 4: 19-cv-06812-JST
15   DAVID BERNHARDT, U.S. Secretary of the
     Interior, et al.;
16                                                      PLAINTIFFS’ STATEMENT OF NON-
                           Defendants,                  OPPOSITION TO MOTIONS TO
17   AMERICAN FARM BUREAU FEDERATION;                   INTERVENE
     AMERICAN; FOREST RESOURCE COUNCIL;
18   AMERICAN PETROLEUM; INSTITUTE;
     FEDERAL FOREST RESOURCE COALITION;
19   NATIONAL ALLIANCE OF FOREST OWNERS;
     NATIONAL; ASSOCIATION OF HOME
20   BUILDERS; NATIONAL; CATTLEMEN’S BEEF
     ASSOCIATION; PUBLIC LANDS COUNCIL;
21   KENNETH KLEMM, BEAVER CREEK
     BUFFALO CO.; WASHINGTON
22   CATTLEMEN’S ASSOCIATION, and PACIFIC
     LEGAL FOUNDATION,
23
                       Proposed Defendant-Intervenors
24
                                                                        Earthjustice
25   PLAINTIFFS’ STATEMENT OF NON-OPPOSITION                            810 Third Ave., Suite 610
                                                                        Seattle, WA 98104-1711
     TO MOTIONS TO INTERVENE                                            (206) 343-7340
26   Case No. 3:19-cv-05206-JST - 1 -
              Case 4:19-cv-05206-JST Document 45 Filed 12/23/19 Page 2 of 4




 1          Pursuant to Civil L.R. 7-3(b), Plaintiffs Center for Biological Diversity et al. submit this

 2   statement of non-opposition to the motions to intervene filed by American Farm Bureau et al.,

 3   ECF 36, and Kenneth Klemm et al., ECF 41.

 4          DATED this 23rd day of December, 2019.

 5                                                   Respectfully submitted,

 6                                                   s/ Kristen L. Boyles
                                                     KRISTEN L. BOYLES (CSBA # 158450)
 7                                                   PAULO PALUGOD (NYB # 5047964)
                                                     [Admitted Pro Hac Vice]
 8                                                   EARTHJUSTICE
                                                     810 Third Avenue, Suite 610
 9                                                   Seattle, WA 98104
                                                     Ph: (206) 343-7340
10                                                   kboyles@earthjustice.org
                                                     ppalugod@earthjustice.org
11
                                                     Attorneys for Plaintiffs Center for Biological
12                                                   Diversity, Defenders of Wildlife, Sierra Club,
                                                     National Parks Conservation Association,
13                                                   WildEarth Guardians, and The Humane Society
                                                     of The United States
14
                                                     ANDREA A. TREECE (CSBA # 237639)
15                                                   EARTHJUSTICE
                                                     50 California Street, Suite 500
16                                                   San Francisco, CA 94111
                                                     Ph: (415) 217-2089
17                                                   atreece@earthjustice.org

18                                                   Local Counsel for Plaintiffs

19                                                   REBECCA RILEY (ISBA # 6284356)
                                                     [Admitted Pro Hac Vice]
20                                                   NATURAL RESOURCES DEFENSE COUNCIL
                                                     20 North Wacker Drive, Suite 1600
21                                                   Chicago, IL 60606
                                                     Tel: 312-651-7900
22                                                   rriley@nrdc.org

23                                                   Attorney for Natural Resources Defense
                                                     Council
24
                                                                                Earthjustice
25   PLAINTIFFS’ STATEMENT OF NON-OPPOSITION                                    810 Third Ave., Suite 610
                                                                                Seattle, WA 98104-1711
     TO MOTIONS TO INTERVENE                                                    (206) 343-7340
26   Case No. 3:19-cv-05206-JST - 2 -
            Case 4:19-cv-05206-JST Document 45 Filed 12/23/19 Page 3 of 4




 1
                                         KARIMAH SCHOENHUT (DCBA #1028390)
 2                                       SIERRA CLUB
                                         [Admitted Pro Hac Vice]
 3                                       50 F. St. NW, 8th Floor
                                         Washington, DC 20001
 4                                       Tel: 202-548-4584
                                         karimah.schoenhut@sierraclub.org
 5
                                         Attorney for Sierra Club
 6
                                         RYAN ADAIR SHANNON (OSBA # 155537)
 7                                       [Admitted Pro Hac Vice]
                                         CENTER FOR BIOLOGICAL DIVERSITY
 8                                       P.O. Box 11374
                                         Portland, OR 97211
 9                                       Tel: 503-283-5474 ext. 407
                                         rshannon@biologicaldiversity.org
10
                                         Attorney for Center for Biological Diversity
11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                    Earthjustice
25   PLAINTIFFS’ STATEMENT OF NON-OPPOSITION                        810 Third Ave., Suite 610
                                                                    Seattle, WA 98104-1711
     TO MOTIONS TO INTERVENE                                        (206) 343-7340
26   Case No. 3:19-cv-05206-JST - 3 -
               Case 4:19-cv-05206-JST Document 45 Filed 12/23/19 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on December 23, 2019, I electronically filed the foregoing document

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of this filing

 4   to the attorneys of record and all registered participants.

 5

 6                                                  /s/ Kristen L. Boyles
                                                    Kristen L. Boyles
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                             Earthjustice
25   PLAINTIFFS’ STATEMENT OF NON-OPPOSITION                                 810 Third Ave., Suite 610
                                                                             Seattle, WA 98104-1711
     TO MOTIONS TO INTERVENE                                                 (206) 343-7340
26   Case No. 3:19-cv-05206-JST - 4 -
